Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00663-CV

                                   MEDFINMANAGER, LLC,
                                         Appellant

                                                 v.

                                   Hugo Xavier De los SANTOS,
                                            Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI18512
                           Honorable Mary Lou Alvarez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 14, 2020

DISMISSED

           Appellee has filed a motion to dismiss this appeal due to mootness. Appellant has not

opposed the motion. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). Costs of the appeal are taxed against the appellant.

                                                  PER CURIAM